DETAILED ACTION
This is a first action on the merits. Claims 1, 3-6, and 13-22 are pending. Claims dated 05/15/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informality in line 3: “…on the ground”. Examiner instead suggests “…on a ground”. 

Claim 13 is objected to because of the following informality in line 7: “…on the ground”. Examiner instead suggests “…on a ground”. 

Claim 14 is objected to because of the following informality in line 5: “…on the ground”. Examiner instead suggests “…on a ground”. 

Claim 19 is objected to because the claim is a run-on sentence. Examiner suggests replacing “…wherein determining…” in line 2 with “wherein the processor determines…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 15, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3 recites the limitation "…according to the imaging principle of the camera" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner what “the imaging principle” is referring to in the claims. For examination purposes, the Examiner has interpreted the claim as the image coordinate system having a relationship with the camera coordinate system.

Regarding claim 6, claim 6 recites the following limitations:
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller”. (~lines 11-13).
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller” (~lines 14-18).
However, claim 6 also discloses that the controller is “a proportional-integral-differential (PID) controller”.  It not clear to the Examiner, given that the controller is stated to be a PID controller, how these above limitations are possible. The Examiner submits the above claim terms (emphasis on italicized) are inconsistent with their ordinary meaning as known in the art.
Specifically, PID controllers are well known in the art, and the Examiner submits if the controller is a PID controller as is claimed, then             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         cannot be differential control parameters. Instead,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters. Similarly,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         cannot be integral control parameters. Instead,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         must be differential control parameters. 

    PNG
    media_image1.png
    75
    443
    media_image1.png
    Greyscale

[Applicant’s Equation listed in claim 6]
In Applicant’s claimed Equation copied above, it is shown that             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are multiplied by the sum of accumulated deviation errors (corresponding to             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         multiplied by             
                [
                x
                
                    
                        t
                    
                
                +
                …
                +
                x
                (
                0
                )
                ]
            
         and             
                [
                y
                
                    
                        t
                    
                
                +
                …
                +
                y
                (
                0
                )
                ]
            
         respectively). Therefore, to be consistent with their ordinary meaning,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters and not differential control parameters.
As supporting evidence, for a PID controller “the integral in a PID controller is the sum of the instantaneous error over time and gives the accumulated offset that should have been corrected previously. The accumulated error is then multiplied by the integral gain (Ki) and added to the controller output.”1 
1source: Wikipedia, PID Controller. https://en.wikipedia.org/wiki/PID_controller
From claimed language, it is not clear to the Examiner if Applicant’s claimed controller is not a PID controller, or if             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are instead integral control parameters, and             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         are instead differential control parameters. For examination purposes, the Examiner has interpreted the limitation as: 
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller”. (~lines 11-13).
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller” (~lines 14-18).

Regarding claim 15, claim 15 recites the limitation "…according to the imaging principle of the camera" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner what “the imaging principle” is referring to in the claims. For examination purposes, the Examiner has interpreted the claim as the image coordinate system having a relationship with the camera coordinate system.

Regarding claim 18, claim 18 recites the following limitations:
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller”.
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller”.
However, claim 18 also discloses that the controller is “a proportional-integral-differential (PID) controller”.  It not clear to the Examiner, given that the controller is stated to be a PID controller, how these above limitations are possible. The Examiner submits such claim terms (emphasis on italicized) are inconsistent with their ordinary meaning as known in the art.
Specifically, PID controllers are well known in the art, and the Examiner submits if the controller is a PID controller as is claimed, then             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         cannot be differential control parameters. Instead,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters. Similarly,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         cannot be integral control parameters. Instead,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         must be differential control parameters. 

    PNG
    media_image1.png
    75
    443
    media_image1.png
    Greyscale

[Applicant’s Equation listed in claim 6]
In Applicant’s claimed Equation copied above, it is shown that             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are multiplied by the sum of accumulated deviation errors (corresponding to             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         multiplied by             
                [
                x
                
                    
                        t
                    
                
                +
                …
                +
                x
                (
                0
                )
                ]
            
         and             
                [
                y
                
                    
                        t
                    
                
                +
                …
                +
                y
                (
                0
                )
                ]
            
         respectively). Therefore, to be consistent with their ordinary meaning,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters and not differential control parameters.
As supporting evidence, for a PID controller “the integral in a PID controller is the sum of the instantaneous error over time and gives the accumulated offset that should have been corrected previously. The accumulated error is then multiplied by the integral gain (Ki) and added to the controller output.”1 
1source: Wikipedia, PID Controller. https://en.wikipedia.org/wiki/PID_controller
From the claimed language, it is not clear to the Examiner if Applicant’s claimed controller is not a PID controller, or if             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are instead integral control parameters, and             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         are instead differential control parameters. For examination purposes, the Examiner has interpreted the limitation as: 
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller”. 
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller”.

Regarding claim 22, claim 22 recites the following limitations:
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller”.
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller”.
However, claim 22 also discloses that the controller is “a proportional-integral-differential (PID) controller”. It not clear to the Examiner, given that the controller is stated to be a PID controller, how these above limitations are possible. The Examiner submits such claim terms (emphasis on italicized) are inconsistent with their ordinary meaning as known in the art.
Specifically, PID controllers are well known in the art, and the Examiner submits if the controller is a PID controller as is claimed, then             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         cannot be differential control parameters. Instead,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters. Similarly,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         cannot be integral control parameters. Instead,             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         must be differential control parameters. 

    PNG
    media_image1.png
    75
    443
    media_image1.png
    Greyscale

[Applicant’s Equation listed in claim 6]
In Applicant’s claimed Equation copied above, it is shown that             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are multiplied by the sum of accumulated deviation errors (corresponding to             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         multiplied by             
                [
                x
                
                    
                        t
                    
                
                +
                …
                +
                x
                (
                0
                )
                ]
            
         and             
                [
                y
                
                    
                        t
                    
                
                +
                …
                +
                y
                (
                0
                )
                ]
            
         respectively). Therefore, to be consistent with their ordinary meaning,             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         must be integral control parameters and not differential control parameters.
As supporting evidence, for a PID controller “the integral in a PID controller is the sum of the instantaneous error over time and gives the accumulated offset that should have been corrected previously. The accumulated error is then multiplied by the integral gain (Ki) and added to the controller output.”1 
1source: Wikipedia, PID Controller. https://en.wikipedia.org/wiki/PID_controller
From the claimed language, it is not clear to the Examiner if Applicant’s claimed controller is not a PID controller, or if             
                
                    
                        I
                    
                    
                        x
                    
                
            
         and             
                
                    
                        I
                    
                    
                        y
                    
                
            
         are instead integral control parameters, and similarly             
                
                    
                        D
                    
                    
                        x
                    
                
            
         and             
                
                    
                        D
                    
                    
                        y
                    
                
            
         are instead differential control parameters. For examination purposes, the Examiner has interpreted the limitation as: 
“                    
                        
                            
                                I
                            
                            
                                x
                            
                        
                         
                    
                represents an integral control parameter of the PID controller […], and                     
                        
                            
                                I
                            
                            
                                y
                            
                        
                    
                 represents an integral control parameter of the PID controller”. 
“                    
                        
                            
                                D
                            
                            
                                x
                            
                        
                         
                    
                represents a differential control parameter of the PID controller […], and                     
                        
                            
                                D
                            
                            
                                y
                            
                        
                    
                 represents a differential control parameter of the PID controller”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 13-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20220091618 A1), in view Fritsch et al. (US 20100183192 A1) and herein after will be referred to as Li and Fritsch respectively.

Regarding claim 1, Li teaches a control method of an unmanned aerial vehicle (UAV), comprising: 
determining a deviation between a vertical mapping point on the ground (Fig. 1 see optical axis 110) and a landing point of the UAV (Fig. 1 landing location/center of the target marker 114) in a horizontal axis direction of a camera coordinate system ([0080] At block 1010, horizontal deviation of the UAV from the marker center is determined. The horizontal deviation may be expressed as relative displacement between the UAV and the marker center along two axes of the horizontal plane (e.g., x axis and y axis); [0148] In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below.)
and a deviation between the vertical mapping point and the landing point in a vertical axis direction of the camera coordinate system ([0082] The vertical deviation can be determined based on one or more sensors such ultrasound sensors, lidar, image sensors (e.g., mono-vision sensors, stereo-vision sensors), and the like. In some cases, the vertical deviation can be determined based on the size of the marker detected in block 1002; [0148] camera coordinate system)
by using a vertical height of the UAV relative to the ground ([0150]                         
                            
                                
                                    z
                                
                                
                                    b
                                
                            
                        
                     represents the vertical distance between UAV and the marker center), 
coordinates of the landing point in a pixel coordinate system ([0148] The location the marker center can be determined as the landing location of the UAV. In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below. [0149] An object with 3D coordinates (xc, yc, zc) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)), 
an origin of an image coordinate system in the pixel coordinate system ([0132]                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            (
                            
                                
                                    u
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ), 
and 0072] The camera parameters may include internal parameters (e.g., focal length); [0149]                         
                            u
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     and                         
                            v
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    );
and generating speed control amounts of the UAV in the horizontal axis direction and the vertical axis direction of the camera coordinate system by a controller, using the deviation in the horizontal axis direction and the deviation in the vertical axis direction (Fig. 18 generate control command for reducing the horizontal distance between the UAV and the target marker 1806 and generate control command for reducing vertical distance based on horizontal distance 1808).
Li does not explicitly disclose that the focal lengths, f, are normalized. 
However, Fritsch discloses normalizing focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the focal lengths of the UAV camera in the horizontal axis and the vertical axis as taught by Li to incorporate the teachings of Fritsch to include normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 3, Li, as modified (see rejection of claim 1), teaches the control method of a UAV according to claim 1.
Li also teaches wherein determining a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system comprises: 
determining a correspondence between coordinates in the pixel coordinate system and coordinates in the image coordinate system (Fig. 17 pixel coordinate system with origin (0,0) in upper left hand corner has correspondence with position of the marker center                         
                            P
                            (
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                            ,
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ; [0077] position of the marker center within an image coordinate system can be determined); 
determining a correspondence between coordinates in the image coordinate system and coordinates in the camera coordinate system according to the imaging principle of the camera ([0072] the position of the target marker in an image coordinate system can be converted to the position of the target marker in a camera coordinate system based on camera parameters); 
and determining a correspondence between coordinates in the pixel coordinate system and coordinates in the camera coordinate system ([0149] 3D coordinates (                        
                            
                                
                                    x
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    z
                                
                                
                                    c
                                
                            
                        
                    ) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)),
and determining a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system using this correspondence (Fig. 18 1802 and 1804).

Regarding claim 5, Li, as modified, teaches the control method of a UAV according to claim 1.
Li, as modified, also teaches wherein: the normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the horizontal axis direction; the normalized focal length of the UAV camera in the vertical axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the vertical axis direction (see rejection of claim 1 cited to Fritsch [0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).

Regarding claim 6, Li, as modified, teaches the control method of a UAV according to claim 1.
Li also teaches wherein the controller is a proportional-integral-differential (PID) controller, the PID controller generating a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system and a speed control amount of the UAV in the vertical axis direction of the camera coordinate system ([0078] The control for the carrier may be implemented using a control loop feedback mechanism such as a proportional-integral-derivative controller (PID controller); Fig. 8 1806 and 1808) 
using the following formula:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            x
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            x
                        
                        
                            b
                        
                    
                    -
                    
                        
                            x
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
                
                    
                        
                            v
                        
                        
                            y
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            y
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            y
                        
                        
                            b
                        
                    
                    -
                    
                        
                            y
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
[Li speed control formula in para. [0154]]
where                         
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                     represents a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    x
                                
                            
                            (
                            t
                            )
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                     represents a speed control amount of the UAV in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    y
                                
                            
                            (
                            t
                            )
                        
                    , 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ),
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    x
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the horizontal axis direction (corresponding to Applicant’s variable                         
                            x
                            (
                            t
                            )
                        
                    ), 
and                         
                            
                                
                                    y
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the vertical axis direction (corresponding to Applicant’s variable                         
                            y
                            (
                            t
                            )
                        
                    ),   
In the above formula, Li, discloses the integral control parameter of the PID controller as a zero gain value, but Li, as modified, does not explicitly teach a non-zero integral control parameter where:                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                             
                        
                    represents an integral control parameter of the PID controller in the horizontal axis direction of the camera coordinate system, and                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                     represents an integral control parameter of the PID controller in the vertical axis direction of the camera coordinate system, 
However, even so, Examiner submits that it is well known for such PID controllers to have a non-zero integral control parameter, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the speed control formula as taught by Li to incorporate a non-zero integral control parameter, for the well-known benefits of at least eliminating offset between the desired landing point and actual landing point, and by extension leading to an more accurate landing.

Regarding claim 13, Li teaches a control device of a UAV, comprising:
	a processor (Fig. 21 processing unit 2104),
	a memory coupled to the processor and storing instructions that when executed by the processor, cause the processor to ([0184] the memory units of the non-transitory computer readable medium 2106 can be used to store the processing results produced by the processing unit 2104): 
determine a deviation between a vertical mapping point on the ground (Fig. 1 optical axis 110) and a landing point of the UAV (Fig. 1 landing location/center of the target marker) in a horizontal axis direction of a camera coordinate system ([0080] At block 1010, horizontal deviation of the UAV from the marker center is determined. The horizontal deviation may be expressed as relative displacement between the UAV and the marker center along two axes of the horizontal plane (e.g., x axis and y axis); [0148] In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below.)
and a deviation between the vertical mapping point and the landing point in a vertical axis direction of the camera coordinate system ([0082] The vertical deviation can be determined based on one or more sensors such ultrasound sensors, lidar, image sensors (e.g., mono-vision sensors, stereo-vision sensors), and the like. In some cases, the vertical deviation can be determined based on the size of the marker detected in block 1002; [0148] camera coordinate system)
by using a vertical height of the UAV relative to the ground ([0150]                         
                            
                                
                                    z
                                
                                
                                    b
                                
                            
                        
                     represents the vertical distance between UAV and the marker center), 
coordinates of the landing point in a pixel coordinate system ([0148] The location the marker center can be determined as the landing location of the UAV. In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below. [0149] An object with 3D coordinates (xc, yc, zc) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)), 
an origin of an image coordinate system in the pixel coordinate system ([0132]                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            (
                            
                                
                                    u
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ), 
and 0072] The camera parameters may include internal parameters (e.g., focal length); [0149]                         
                            u
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     and                         
                            v
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    );
and generate speed control amounts of the UAV in the horizontal axis direction and the vertical axis direction of the camera coordinate system by a controller, using the deviation in the horizontal axis direction and the deviation in the vertical axis direction (Fig. 18 generate control command for reducing the horizontal distance between the UAV and the target marker 1806 and generate control command for reducing vertical distance based on horizontal distance 1808).
Li does not explicitly disclose that the focal lengths, f, are normalized. 
However, Fritsch discloses normalizing focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the focal lengths of the UAV camera in the horizontal axis and the vertical axis as taught by Li to incorporate the teachings of Fritsch to include normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 14, Li teaches a non-transitory computer-readable storage medium, storing computer instructions which, when executed by a processor, cause a processor to ([0184] The non-transitory computer readable medium 2106 can store logic, code, and/or program instructions executable by the processing unit 2104 for performing one or more steps): 
determine a deviation between a vertical mapping point on the ground (Fig. 1 optical axis 110) and a landing point of the UAV (Fig. 1 landing location/center of the target marker 114) in a horizontal axis direction of a camera coordinate system ([0080] At block 1010, horizontal deviation of the UAV from the marker center is determined. The horizontal deviation may be expressed as relative displacement between the UAV and the marker center along two axes of the horizontal plane (e.g., x axis and y axis); [0148] In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below.)
and a deviation between the vertical mapping point and the landing point in a vertical axis direction of the camera coordinate system ([0082] The vertical deviation can be determined based on one or more sensors such ultrasound sensors, lidar, image sensors (e.g., mono-vision sensors, stereo-vision sensors), and the like. In some cases, the vertical deviation can be determined based on the size of the marker detected in block 1002; [0148] camera coordinate system)
by using a vertical height of the UAV relative to the ground ([0150]                         
                            
                                
                                    z
                                
                                
                                    b
                                
                            
                        
                     represents the vertical distance between UAV and the marker center), 
coordinates of the landing point in a pixel coordinate system ([0148] The location the marker center can be determined as the landing location of the UAV. In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below. [0149] An object with 3D coordinates (xc, yc, zc) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)), 
an origin of an image coordinate system in the pixel coordinate system ([0132]                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            (
                            
                                
                                    u
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ), 
and 0072] The camera parameters may include internal parameters (e.g., focal length); [0149]                         
                            u
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     and                         
                            v
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    );
and generate speed control amounts of the UAV in the horizontal axis direction and the vertical axis direction of the camera coordinate system by a controller, using the deviation in the horizontal axis direction and the deviation in the vertical axis direction (Fig. 18 generate control command for reducing the horizontal distance between the UAV and the target marker 1806 and generate control command for reducing vertical distance based on horizontal distance 1808).
Li does not explicitly disclose that the focal lengths, f, are normalized. 
However, Fritsch discloses normalizing focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the focal lengths of the UAV camera in the horizontal axis and the vertical axis as taught by Li to incorporate the teachings of Fritsch to include normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 15, Li, as modified (see rejection of claim 13), teaches the control device of a UAV according to claim 13.
Li also teaches wherein determining a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system comprises: 
determining a correspondence between coordinates in the pixel coordinate system and coordinates in the image coordinate system (Fig. 17 pixel coordinate system with origin (0,0) in upper left hand corner has correspondence with position of the marker center                         
                            P
                            (
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                            ,
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ; [0077] position of the marker center within an image coordinate system can be determined); 
determining a correspondence between coordinates in the image coordinate system and coordinates in the camera coordinate system according to the imaging principle of the camera ([0072] the position of the target marker in an image coordinate system can be converted to the position of the target marker in a camera coordinate system based on camera parameters); 
and determining a correspondence between coordinates in the pixel coordinate system and coordinates in the camera coordinate system ([0149] 3D coordinates (                        
                            
                                
                                    x
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    z
                                
                                
                                    c
                                
                            
                        
                    ) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)),
and determining a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system using this correspondence (Fig. 18 1802 and 1804).

Regarding claim 17, Li, as modified, teaches the control device of a UAV according to claim 13.
Li, as modified, also teaches wherein: the normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the horizontal axis direction; the normalized focal length of the UAV camera in the vertical axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the vertical axis direction (see rejection of claim 13 cited to Fritsch [0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).

Regarding claim 18, Li, as modified, teaches the control device of a UAV according to claim 13.
Li also teaches wherein the controller is a proportional-integral-differential (PID) controller, the PID controller generating a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system and a speed control amount of the UAV in the vertical axis direction of the camera coordinate system ([0078] The control for the carrier may be implemented using a control loop feedback mechanism such as a proportional-integral-derivative controller (PID controller); Fig. 8 1806 and 1808) 
using the following formula:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            x
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            x
                        
                        
                            b
                        
                    
                    -
                    
                        
                            x
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
                
                    
                        
                            v
                        
                        
                            y
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            y
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            y
                        
                        
                            b
                        
                    
                    -
                    
                        
                            y
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
[Li speed control formula in para. [0154]]
where                         
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                     represents a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    x
                                
                            
                            (
                            t
                            )
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                     represents a speed control amount of the UAV in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    y
                                
                            
                            (
                            t
                            )
                        
                    , 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ),
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    x
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the horizontal axis direction (corresponding to Applicant’s variable                         
                            x
                            (
                            t
                            )
                        
                    ), 
and                         
                            
                                
                                    y
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the vertical axis direction (corresponding to Applicant’s variable                         
                            y
                            (
                            t
                            )
                        
                    ),   
In the above formula, Li, discloses the integral control parameter of the PID controller as a zero gain value, but Li, as modified, does not explicitly teach a non-zero integral control parameter where:                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                             
                        
                    represents an integral control parameter of the PID controller in the horizontal axis direction of the camera coordinate system, and                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                     represents an integral control parameter of the PID controller in the vertical axis direction of the camera coordinate system, 
However, even so, Examiner submits that it is well known for such PID controllers to have a non-zero integral control parameter, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the speed control formula as taught by Li to incorporate a non-zero integral control parameter, for the well-known benefits of at least eliminating offset between the desired landing point and actual landing point, and by extension leading to an more accurate landing.

Regarding claim 19, Li, as modified, teaches the non-transitory computer-readable storage medium according to claim 14.
Li also teaches wherein determining a deviation between a vertical mapping point on the ground and a landing point of the UAV in a horizontal axis direction of a camera coordinate system ([0080] At block 1010, horizontal deviation of the UAV from the marker center is determined. The horizontal deviation may be expressed as relative displacement between the UAV and the marker center along two axes of the horizontal plane (e.g., x axis and y axis); [0148] In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below.)
and a deviation between the vertical mapping point and the landing point in a vertical axis direction of the camera coordinate system ([0082] The vertical deviation can be determined based on one or more sensors such ultrasound sensors, lidar, image sensors (e.g., mono-vision sensors, stereo-vision sensors), and the like. In some cases, the vertical deviation can be determined based on the size of the marker detected in block 1002; [0148] camera coordinate system)
by using a vertical height of the UAV relative to the ground ([0150]                         
                            
                                
                                    z
                                
                                
                                    b
                                
                            
                        
                     represents the vertical distance between UAV and the marker center), 
coordinates of the landing point in a pixel coordinate system ([0148] The location the marker center can be determined as the landing location of the UAV. In some embodiments, the location of the marker center in a coordinate system of the imaging device (also referred to as the camera coordinate system) can be determined from the location of the marker center in the images based at least in part on parameters of the camera (e.g., focal length) as described below. [0149] An object with 3D coordinates (xc, yc, zc) in the camera coordinate system is projected onto the image plane and is represented by pixel coordinates (u, v)), 
an origin of an image coordinate system in the pixel coordinate system ([0132]                         
                            
                                
                                    P
                                
                                
                                    0
                                
                            
                            (
                            
                                
                                    u
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                            )
                        
                    ), 
and 0072] The camera parameters may include internal parameters (e.g., focal length); [0149]                         
                            u
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     and                         
                            v
                            =
                            f
                            *
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    );
Li does not explicitly disclose that the focal lengths, f, are normalized. 
However, Fritsch discloses normalizing focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the focal lengths of the UAV camera in the horizontal axis and the vertical axis as taught by Li to incorporate the teachings of Fritsch to include normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 21, Li, as modified, teaches the non-transitory computer readable storage medium according to claim 14.
Li, as modified, also teaches wherein: the normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the horizontal axis direction; the normalized focal length of the UAV camera in the vertical axis direction of the pixel coordinate system is determined using a ratio of the focal length of the UAV camera to a size of each pixel in the vertical axis direction (see rejection of claim 14 cited to Fritsch [0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size).

Regarding claim 22, Li, as modified, teaches the non-transitory computer readable storage medium according to claim 14.
Li also teaches wherein the controller is a proportional-integral-differential (PID) controller, the PID controller generating a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system and a speed control amount of the UAV in the vertical axis direction of the camera coordinate system ([0078] The control for the carrier may be implemented using a control loop feedback mechanism such as a proportional-integral-derivative controller (PID controller); Fig. 8 1806 and 1808) 
using the following formula:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    x
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            x
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            x
                        
                        
                            b
                        
                    
                    -
                    
                        
                            x
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
                
                    
                        
                            v
                        
                        
                            y
                        
                    
                    =
                    
                        
                            v
                        
                        
                            
                                
                                    y
                                
                                
                                    P
                                
                            
                        
                    
                    *
                    
                        
                            y
                        
                        
                            b
                        
                    
                    +
                    
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                        
                            D
                        
                    
                    *
                    (
                    
                        
                            y
                        
                        
                            b
                        
                    
                    -
                    
                        
                            y
                        
                        
                            
                                
                                    b
                                
                                
                                    l
                                    a
                                    s
                                    t
                                
                            
                        
                    
                    )
                
            
[Li speed control formula in para. [0154]]
where                         
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                     represents a speed control amount of the UAV in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    x
                                
                            
                            (
                            t
                            )
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                     represents a speed control amount of the UAV in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    U
                                
                                
                                    y
                                
                            
                            (
                            t
                            )
                        
                    , 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            P
                                        
                                    
                                
                            
                        
                     represents a proportional control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    P
                                
                                
                                    y
                                
                            
                        
                    ),
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the horizontal axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                        
                    ), 
                        
                            
                                
                                    v
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            D
                                        
                                    
                                
                            
                        
                     represents a differential control parameter of the PID controller in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                    ), 
                        
                            
                                
                                    x
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the horizontal axis direction (corresponding to Applicant’s variable                         
                            x
                            (
                            t
                            )
                        
                    ), 
and                         
                            
                                
                                    y
                                
                                
                                    b
                                
                            
                        
                     represents the deviation in the vertical axis direction (corresponding to Applicant’s variable                         
                            y
                            (
                            t
                            )
                        
                    ),   
In the above formula, Li, discloses the integral control parameter of the PID controller as a zero gain value, but Li, as modified, does not explicitly teach a non-zero integral control parameter where:                         
                            
                                
                                    D
                                
                                
                                    x
                                
                            
                             
                        
                    represents an integral control parameter of the PID controller in the horizontal axis direction of the camera coordinate system, and                         
                            
                                
                                    D
                                
                                
                                    y
                                
                            
                        
                     represents an integral control parameter of the PID controller in the vertical axis direction of the camera coordinate system, 
However, even so, Examiner submits that it is well known for such PID controllers to have a non-zero integral control parameter, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the speed control formula as taught by Li to incorporate a non-zero integral control parameter, for the well-known benefits of at least eliminating offset between the desired landing point and actual landing point, and by extension leading to an more accurate landing.

Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view Fritsch, in further view of Wang et al. (US 20190011921 A1) and herein after will be referred to as Wang.

Regarding claim 4, Li, as modified, teaches the control method of a UAV according to claim 1. 
Li, as modified does not explicitly teach: wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula: 

    PNG
    media_image2.png
    62
    170
    media_image2.png
    Greyscale

where x represents a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system, y represents a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system, and z represents a vertical height of the UAV relative to the ground, u represents an abscissa of the landing point in the pixel coordinate system, v represents an ordinate of the landing point in the pixel coordinate system,                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system, and                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system,                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                        
                    , represents a normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system, and                         
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                     represents a normalized focal length of the UAV camera in the vertical axis coordinate of the pixel coordinate system.  
However, Examiner submits such formulaic relationship to transform/convert pixel coordinate values (u,v) into camera coordinate values (x,y) is well-known in the art, and it would have been obvious to one of ordinary skill in the art to a determine a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system by applying such formula for the motivation of obtaining 3D information.
Even so, Wang teaches: the following formula: 

    PNG
    media_image3.png
    51
    265
    media_image3.png
    Greyscale

[Equation in Wang para. [0140] emphasis on X and Y]
where X represents a point in the camera coordinate system (corresponding to Applicant’s variable x), 
Y represents a point in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable y), 
and d represents a vertical height of the UAV relative to the ground (corresponding to Applicant’s variable z), 
x represents an abscissa of the object point in the pixel coordinate system (corresponding to Applicant’s variable u), 
y represents an ordinate of the object point in the pixel coordinate system (corresponding to Applicant’s variable v), 
                        
                            
                                
                                    c
                                
                                
                                    x
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                    ), 
and                         
                            
                                
                                    c
                                
                                
                                    y
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                        
                    ), 
                        
                            f
                        
                    , represents a focal length of the UAV camera (corresponding to Applicant’s variables                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                    ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Li, as modified, to incorporate the teachings of Wang to more explicitly include wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula, for the motivation of converting pixel coordinate information into camera coordinate information and obtaining 3D information.
While Li, as modified does not explicitly disclose normalized focal lengths in the formula, as noted in the rejection of claim 1, Fritsch discloses normalized focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the formulas as taught by Li, as modified, to incorporate the teachings of Fritsch to use normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 16, Li, as modified, teaches the control device of a UAV according to claim 13. 
Li, as modified does not explicitly teach: wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula: 

    PNG
    media_image2.png
    62
    170
    media_image2.png
    Greyscale

where x represents a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system, y represents a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system, and z represents a vertical height of the UAV relative to the ground, u represents an abscissa of the landing point in the pixel coordinate system, v represents an ordinate of the landing point in the pixel coordinate system,                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system, and                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system,                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                        
                    , represents a normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system, and                         
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                     represents a normalized focal length of the UAV camera in the vertical axis coordinate of the pixel coordinate system.  
However, Examiner submits such formulaic relationship to transform/convert pixel coordinate values (u,v) into camera coordinate values (x,y) is well-known in the art, and it would have been obvious to one of ordinary skill in the art to a determine a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system by applying such formula for the motivation of obtaining 3D information.
Even so, Wang teaches: the following formula: 

    PNG
    media_image3.png
    51
    265
    media_image3.png
    Greyscale

[Equation in Wang para. [0140] emphasis on X and Y]
where X represents a point in the camera coordinate system (corresponding to Applicant’s variable x), 
Y represents a point in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable y), 
and d represents a vertical height of the UAV relative to the ground (corresponding to Applicant’s variable z), 
x represents an abscissa of the object point in the pixel coordinate system (corresponding to Applicant’s variable u), 
y represents an ordinate of the object point in the pixel coordinate system (corresponding to Applicant’s variable v), 
                        
                            
                                
                                    c
                                
                                
                                    x
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                    ), 
and                         
                            
                                
                                    c
                                
                                
                                    y
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                        
                    ), 
                        
                            f
                        
                    , represents a focal length of the UAV camera (corresponding to Applicant’s variables                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                    ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Li, as modified, to incorporate the teachings of Wang to more explicitly include wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula, for the motivation of converting pixel coordinate information into camera coordinate information and obtaining 3D information.
While Li, as modified does not explicitly disclose normalized focal lengths in the formula, as noted in the rejection of claim 1, Fritsch discloses normalized focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the formulas as taught by Li, as modified, to incorporate the teachings of Fritsch to use normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Regarding claim 20, Li, as modified, teaches the non-transitory computer readable storage medium according to claim 14. 
Li, as modified does not explicitly teach: wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula: 

    PNG
    media_image2.png
    62
    170
    media_image2.png
    Greyscale

where x represents a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system, y represents a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system, and z represents a vertical height of the UAV relative to the ground, u represents an abscissa of the landing point in the pixel coordinate system, v represents an ordinate of the landing point in the pixel coordinate system,                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system, and                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system,                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                        
                    , represents a normalized focal length of the UAV camera in the horizontal axis direction of the pixel coordinate system, and                         
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                     represents a normalized focal length of the UAV camera in the vertical axis coordinate of the pixel coordinate system.  
However, Examiner submits such formulaic relationship to transform/convert pixel coordinate values (u,v) into camera coordinate values (x,y) is well-known in the art, and it would have been obvious to one of ordinary skill in the art to a determine a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system by applying such formula for the motivation of obtaining 3D information.
Even so, Wang teaches: the following formula: 

    PNG
    media_image3.png
    51
    265
    media_image3.png
    Greyscale

[Equation in Wang para. [0140] emphasis on X and Y]
where X represents a point in the camera coordinate system (corresponding to Applicant’s variable x), 
Y represents a point in the vertical axis direction of the camera coordinate system (corresponding to Applicant’s variable y), 
and d represents a vertical height of the UAV relative to the ground (corresponding to Applicant’s variable z), 
x represents an abscissa of the object point in the pixel coordinate system (corresponding to Applicant’s variable u), 
y represents an ordinate of the object point in the pixel coordinate system (corresponding to Applicant’s variable v), 
                        
                            
                                
                                    c
                                
                                
                                    x
                                
                            
                        
                     represents an abscissa of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                    ), 
and                         
                            
                                
                                    c
                                
                                
                                    y
                                
                            
                        
                     represents an ordinate of the origin of the image coordinate system in the pixel coordinate system (corresponding to Applicant’s variable                         
                            
                                
                                    v
                                
                                
                                    0
                                
                            
                        
                    ), 
                        
                            f
                        
                    , represents a focal length of the UAV camera (corresponding to Applicant’s variables                         
                            
                                
                                    α
                                
                                
                                    x
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    α
                                
                                
                                    y
                                
                            
                        
                    ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Li, as modified, to incorporate the teachings of Wang to more explicitly include wherein a deviation between the vertical mapping point and the landing point in the horizontal axis direction of the camera coordinate system and a deviation between the vertical mapping point and the landing point in the vertical axis direction of the camera coordinate system are determined using the following formula, for the motivation of converting pixel coordinate information into camera coordinate information and obtaining 3D information.
While Li, as modified does not explicitly disclose normalized focal lengths in the formula, as noted in the rejection of claim 1, Fritsch discloses normalized focal lengths of a camera ([0083] The parameters                         
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    o
                                
                            
                        
                     are the vertical and horizontal principal points of the camera (approximately the center of the image). The parameters                         
                            
                                
                                    f
                                
                                
                                    u
                                
                            
                        
                     and                         
                            
                                
                                    f
                                
                                
                                    v
                                
                            
                        
                     the focal lengths normalized to the horizontal and vertical pixels size). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the formulas as taught by Li, as modified, to incorporate the teachings of Fritsch to use normalized focal lengths, to obtain the well-known benefits of standardizing data, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely the use of “normalization”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200126249 A1: Tang in paras. [0040]-[0041] relates to the imaging principle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661